Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/10/2021 is being considered.  
Response to Amendment
	The Examiner acknowledges the amendments to claim 1.  The previous 112b rejection is withdrawn.
	The Examiner acknowledges the amendments to overcome the 103 rejection from the previous Office Action.  The rejection is maintained and updated to address the amendments and the applicant’s arguments below.
Claim Objections
Claims 1-5 are objected to because of the following informalities:  Claim 1 recites “a controller” in line 7 it should be “the controller”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“controller configured to perform pressure feedback control by individually controlling pressure in the plurality of pressure chambers” in claim 1.
“controller configured to measure a film thickness distribution of the substrate being polished” in claim 1.
“a storage device configured to store multiple pieces of information on a preset pressure of the pressure chambers” in claim 1.
“controller configured to change the preset pressure every time a predetermined condition is satisfied during polishing of the substrate, to measure a polishing rate applied to the substrate, and to acquire a response characteristic of the polishing of the substrate, wherein the response characteristic indicates responsiveness of the polishing of the substrate to the pressure feedback in the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When looking to the specification, the “controller” is defined in Paragraph [0040] as a computer.  For Examination purposes, the controller will be interpreted as a computer or equivalents thereof.
When looking to the specification, the “pressure control unit”  along with a controller is described to be “[0037] A flow path G1 communicating with the first pressure chamber D1 at the center and flow paths G2 to G4 communicating with the second to fourth pressure chambers are formed, respectively, in the head main body 70. These flow paths G1 to G4 are individually connected to the fluid supply source 74 via fluid lines. On-off valves V1 to V4 and a pressure controller (not illustrated) are installed on the fluid line.  [0038] A retainer pressure chamber D5 is formed right above the retainer ring 71. The retainer pressure chamber D5 is connected to the fluid supply source 74 via a flow path G5 formed in the head main body 70, and a fluid line (not illustrated) on which an on-off valve V5 and a pressure controller (not illustrated) is installed. The pressure controller installed on the fluid line has a pressure adjusting function for adjusting the pressure of the pressure fluid supplied from the fluid supply source 74 to the pressure chambers D1 to D4 and the retainer pressure chamber D5. Actuation of the pressure controller and the on-off valves V1 to V5 can be controlled by the control device 15.”  The pressure is controlled by the controller, a pressure controller, and a series of valves.  For Examination purposes, “the controller configured to perform pressure feedback control by individually controlling pressure in the plurality of pressure chambers” is to be interpreted as a plurality of valves, and the controller for controlling the plurality of valves or equivalents thereof.  
When looking to the specification, the “film thickness measurement unit” along with a controller is described to be “[0025] The film thickness measurement device 50 includes an optical sensor 51 and a processing unit 52, and its operation is comprehensively controlled by the control device 15. The optical sensor 51 is configured to irradiate the surface of the wafer W with light, receive the reflected light that has been reflected from the wafer W, and decompose the reflected light according to the wavelength. The optical sensor 51 includes a light projection unit 53 configured to irradiate the surface to be polished of the wafer W with light, an optical fiber 54 as a light receiving unit configured to receive the reflected light coming back from the wafer W, and a spectroscope 55 configured to decompose the reflected light from the wafer W according to the wavelength and measure the intensity of the reflected light over a predetermined wavelength range”.  The film thickness is measured by an optical sensor, a processing unit, and controlled by the controller.  For Examination purposes, “controller configured to measure a film thickness distribution of the substrate being polished” is to be interpreted as an optical sensor, and the controller for controlling/ processing the optical sensor or equivalents thereof.  
When looking to the specification, the “storage device” is described to be (from Paragraph [0040] “The storage unit 83 stores configuration data such as a preset pressure which will be described later as well as programs for controlling the operation of the substrate processing device 10. The program for controlling the operation of the substrate processing device 10 may be installed in a computer constituting the control device 15 in advance or may be stored in a storage medium such as CD-ROM, DVD-ROM, and the like, or may be installed on the control device 15 via the Internet.”  The storage device is a storage means for programs which can be found in the controller or a storage medium.  For Examination purposes, the storage device is to be a storage medium found on the controller or CD-ROM, DVD-ROM, or equivalents thereof.  
When looking to the specification, the “controller configured to change the preset pressure every time a predetermined condition is satisfied during polishing of the substrate, to measure a polishing rate applied to the substrate, and to acquire a response characteristic of the polishing of the substrate, wherein the response characteristic indicates responsiveness of the polishing of the substrate to the pressure feedback in the pressure chambers, the response characteristic being acquired on the basis of a plurality of the obtained polishing rates” is described to be a program, stored on the storage unit and executed by the controller for controlling the substrate processing apparatus.   For Examination purposes, this is to be a program on the controller which controls the substrate processing apparatus.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 20060009127) in view of Shiokawa (US20150266159).
Regarding claim 1 (Currently Amended) Sakurai discloses a substrate processing apparatus for polishing a substrate by pressing the substrate against a polishing pad, the substrate processing apparatus comprising: 
a polishing head (Item T) defining a plurality of pressure chambers for pressing the substrate (Items E1-5); 
a controller configured to perform pressure feedback control by individually controlling pressures in the plurality of pressure chambers (Paragraphs [0057]); 
the controller (discussed above) configured to measure a film thickness distribution of the substrate being polished (Paragraph [0089]); 
a storage device configured to store multiple pieces of information plurality of on a preset pressures of the pressure of the plurality of pressure chambers (Paragraph [0061]); and 
the controller further configured to change the preset pressure every time a predetermined condition is satisfied during polishing of the substrate (Fig 8 step 9; Paragraphs [0006, 00013 and 0088]), to measure a polishing rate applied to the substrate (Fig 8 step 6), and to acquire a response characteristic of the polishing of the substrate (Fig 8 Item 5), and to store in the storage device the acquired response characteristic corresponding to each of the preset pressures of the plurality of pressure chambers (Paragraph [0053]; Figure 6 “Groups of set pressure Data of pressure distribution”), wherein the response characteristic indicates responsiveness of the polishing of the substrate to the pressure feedback in the plurality of pressure chambers (Fig 8 Step 8).  
Sakurai fails to explicitly disclose the pressure control unit as defined in the claim interpretation as discussed above.  Specifically, Sakurai does not disclose valves or a pressure controller.  Shiokawa teaches a polishing apparatus with a series of valves and pressure regulators being connected to the pressure chambers (Paragraph [0054] and Figure 2).  
Similarly, Sakurai fails to explicitly disclose the film thickness measurement unit as defined in the claim interpretation as discussed above.  Specifically, Sakurai does not disclose 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sakurai with the measurement unit and pressure control unit as discussed in Shiokawa. Sakurai relies on known techniques and knowledge of one of ordinary skill in the art, for measuring and pressure controlling, while focusing the majority of the document describing how the polishing function is being improved.   All of the component parts are known in Sakurai and Shiokawa. The only difference is the combination of the “old/known elements” into a single device by incorporating them to a single apparatus.   Thus, it would have been obvious to one having ordinary skill in the art to incorporate the valves, pressure regulators, optical sensor, and processing unit as taught by reference Shiokawa onto the polishing apparatus as shown in Sakurai, since the operation of a pressure chamber and measurement unit is in no way dependent on the polishing function and its comparison using a spectra of test pieces.  The valves, pressure regulators, optical sensor, and processing unit could be used in combination with a standard polishing apparatus to achieve the predictable results of measuring film thickness and applying pressure to the pressure chambers. 
Regarding claim 2 (Original) Sakurai in view of Shiokawa discloses the substrate processing apparatus according to claim 1, wherein the predetermined condition is that a certain period of time has elapsed or an amount of the polishing of the substrate has reached a predetermined amount (Sakurai Paragraph [0077]).  
Regarding claim 3 (Original) Sakurai in view of Shiokawa discloses the substrate processing apparatus according to claim 1, wherein a plurality of the preset pressures include a reference pressure condition including reference values for the pressure chambers and a plurality of preset pressure conditions obtained by changing only the pressure value in one pressure chamber from the reference pressure condition (Sakurai ; Paragraph [0062] gives an 
Regarding claim 4 (Currently Amended) Sakurai in view of Shiokawa discloses the substrate processing apparatus according to claim 1, wherein the controller is further configured to measure the polishing rates by performing the polishing on one substrate under the preset pressures in sequence (Sakurai; Paragraph [0081]).  
Regarding claim 5 (Currently Amended) Sakurai in view of Shiokawa discloses the substrate processing apparatus according to claim 3, wherein the response characteristic acquisition unit is configured to acquire a reference rate indicative of temporal change of a polishing rate on the basis of the reference pressure condition (Sakurai Paragraph [0081 step 5), perform standardization of the polishing rate that has been obtained by performing the polishing under the preset pressures in sequence, the standardization being performed on the basis of the reference rate, and thereby correct the polishing rate (Sakurai Paragraph [0098]).

Response to Arguments
	Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Examiner is wrongfully applying the reference of Sakurai which discloses using a calculation to determine a polishing rate, instead of measuring the polishing rate.  The Examiner respectfully disagrees.  The Examiner does not understand how one would measure the polishing rate without using a calculation.  In fact, when looking to the specification of the instant application, in Paragraph [0007] it recites “the polishing rate is computed based on the film thickness data. This process is repeated to acquire the polishing rates corresponding to the individual pressure conditions” and further in Paragraph [0052] “the film thickness profile is acquired by the film thickness measurement unit 81 to compute the polishing rate”.  In 
Applicant argues Sakurai does not disclose measuring during the polishing of the substrate.  The Examiner respectfully disagrees.  In paragraph [0088] it says “The polishing profile can therefore be estimated more accurately by correcting the polishing coefficient of the outermost region with ROA values measured before and during polishing”.  Further in Paragraph [0013] “by merely updating a polishing coefficient (coefficient involving the influence of polishing pad, slurry, etc.) which can be determined from the results of measurement of the thickness of a remaining film (or polishing profile) at a relatively small number of measurement points, it is possible to estimate the thickness of the remaining film after polishing at its numerous points other than the measurement points”. 
Lastly the Applicant argues Sakurai does not disclose the newly amended “to store in the storage device the acquired response characteristic corresponding to each of the preset pressures of the pressure chambers”.  The Examiner respectfully disagrees.  As described in Paragraph [0053] “The control unit CU is provided with a connector to be connected to a storage medium reader for reading a control program and data from an external storage medium by connecting the storage medium reader to the control unit CU as necessary”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723